PER CURIAM.
In sentencing the appellant for second-degree murder and possession of a short-barrelled shotgun, the trial court orally stated reasons for departing from the guidelines. Because the trial court filed no written reasons for departure, we must reverse and “remand for resentencing with no possibility of departure from the guidelines.” King v. State, 623 So.2d 486, 489 (Fla.1993) (quoting Pope v. State, 561 So.2d 554, 556 (Fla.1990)).
Reversed and remanded.
DANAHY, A.C.J., and HALL and PATTERSON, JJ., concur.